Citation Nr: 0905692	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  96-28 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for service-connected 
vesicular dyshydrosis with psoriasis, currently evaluated 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Navy 
from August 1967 to September 1971.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a November 1993 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which continued the Veteran's 10 percent 
disability rating for his service-connected skin disability. 

Procedural history

A December 1991 decision by the RO granted the Veteran's 
claim of entitlement to service connection for vesicular 
dyshydrosis with history of psoriasis; a 10 percent 
disability rating was assigned effective May 30, 1991.

In October 1992, the Veteran filed a claim for an increased 
rating of his service-connected skin disability.  He 
specifically stated that his condition had "become more 
severe since last rated."  See the Veteran's Statement in 
Support of Claim, received by the RO on October 21, 1992.  A 
rating decision in November 1993 confirmed and continued the 
10 percent disability rating for the Veteran's service-
connected skin disability.  The Veteran disagreed with the 
RO's November 1993 decision, and he subsequently perfected an 
appeal as to his increased rating claim.

In April 2000, the Board remanded the Veteran's claim for the 
purpose of conducting an additional dermatological 
examination.  This was accomplished via a September 2002 VA 
examination.  

In October 2006, the Board remanded the Veteran's claim a 
second time so that the RO could give initial consideration 
of new photographic evidence submitted by the Veteran, 
pursuant to 38 C.F.R. § 20.1304(c).  The Board deemed the 
photographs "pertinent" to the Veteran's increased rating 
claim because they purported to visually show the extent of 
the Veteran's skin condition.  After considering this 
photographic evidence, the AMC issued an August 2007 
supplemental statement of the case (SSOC) continuing the 
Veteran's 10 percent disability rating.  

The Veteran's claims folder has been returned to the Board 
for further appellate proceedings.

Issues not on appeal

The October 2006 Board decision granted the Veteran's claim 
of entitlement to service connection for post-traumatic 
stress disorder (PTSD).  In January 2007, the RO rated the 
Veteran's PTSD disability 70 percent disabling, effective  
September 27,1994.  The Veteran has not, to the Board's 
knowledge, disagreed with the assigned disability rating or 
the effective date.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) [where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second Notice of Disagreement must thereafter be timely filed 
to initiate appellate review of "downstream" issues such as 
the compensation level assigned for the disability or the 
effective date of service connection].  Accordingly, the 
Veteran's PTSD claim is no longer before the Board and will 
be discussed no further.

As was mentioned in the October 2006 Board decision, in June 
2006 the Veteran withdrew his claims of entitlement to 
service connection for a left eye cataract and a skin 
disorder.  

Therefore, the only issue remaining before the Board is the 
Veteran's entitlement to an increased rating for his service-
connected vesicular dyshydrosis with psoriasis, currently 
evaluated 10 percent disabling.


FINDINGS OF FACT

1.  The evidence of record indicates that the Veteran's 
service-connected skin disability does not manifest extensive 
lesions, marked disfigurement, or constant exudation or 
itching.

2.  The evidence of record indicates that the Veteran's 
service-connected skin disability affects 1 percent of 
exposed skin.  

3.  The Veteran currently uses a topical cream to treat his 
skin disability.

4.  The evidence does not show that the Veteran's service-
connected skin disability is so exceptional or unusual that 
referral for extraschedular consideration by designated 
authority is required.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for a service-connected skin disability have not been 
met.  38 U.S.C.A. § 1155 (West 2002);             38 C.F.R. § 
4.118, Diagnostic Code 7806 (2008).

2.  Application of extraschedular provisions is not 
warranted.  38 C.F.R. § 3.321(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased disability 
rating for his service-connected skin disability.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.  

Stegall concerns

As was alluded to in the Introduction, the Board remanded 
this case in October 2006.  In essence, the Board instructed 
the agency of original jurisdiction (AOJ) to evaluate color 
photographs newly submitted by the Veteran.  See the October 
2006 Board decision, page 16; see also 38 C.F.R. 
§ 20.1304(c).  The AOJ was then to readjudicate the claim.

In an August 2007 SSOC, the AMC continued the Veteran's 10 
percent disability rating and specifically addressed the 
Veteran's photographs, stating that they "do not indicate 
that [the Veteran's] condition has worsened in severity for a 
higher evaluation."  See the August 2007 SSOC, page 8.  
Subsequently, the Veteran's claims file was returned to the 
Board.

Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.
Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements to substantiate a claim for an increased 
disability rating in a letter from the RO dated October 6, 
2003, including evidence that his service-connected 
disability "has increased in severity."

Crucially, the Veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in the October 2003 letter 
from the RO.  Specifically, the Veteran was advised in the 
letter that VA is responsible for obtaining relevant records 
from any Federal agency, including records kept by VA 
treatment centers.  The letter also indicated that a VA 
medical examination would be scheduled if necessary to 
adjudicate his claim.

The October 2003 letter additionally informed the Veteran 
that VA would make reasonable efforts to obtain the Veteran's 
private treatment records.  Included with the October 2003 
letter were copies of VA Form 21- 4142, Authorization and 
Consent to Release Information, and the letter asked that the 
Veteran complete this release so that VA could obtain these 
records on his behalf.  

The October 2003 letter further emphasized: "You must give 
us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you of the problem.  
It's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]  

The Veteran was not provided with the "give us everything 
you've got" requirement contained in 38 C.F.R. § 3.159(b).  
However, the Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments [which apply to applications for 
benefits pending before VA on, or filed after, May 30, 2008], 
among other things, removed the notice provision requiring VA 
to request the Veteran to provide any evidence in the 
Veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

Finally, there have been two significant Court decisions 
concerning the VCAA.  
In the first, Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

The Veteran was provided specific notice of the Dingess 
decision in a letter dated November 17, 2006 from the RO, 
which detailed the evidence considered in determining a 
disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The Veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the November 2006 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted, and reports of treatment while attending training 
in the Guard or Reserve. 

Accordingly, the Veteran has received proper notice pursuant 
to the Court's Dingess determination via the November 2006 
letter from the RO. 

The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claim.  The Board is of course aware of the Court's decision 
in Pelegrini v. Principi, 17 Vet. App. 412 (2004), which 
appears to stand for the proposition that VCAA notice must be 
sent prior to adjudication of an issue by the RO.   In this 
case, the Veteran's claim for an increased rating for the 
service-connected skin disability has been pending since 
1993.  Since the VCAA was not enacted until November 2000, 
furnishing the Veteran with VCAA notice prior to the initial 
adjudication of the claim was clearly both a legal and a 
practical impossibility.  Indeed, VA's General Counsel has 
held that the failure to do so under such circumstances does 
not constitute error.  See VAOGCPREC 7-2004. 

Crucially, following the issuance of the October 2003 and the 
November 2006 VCAA letters, the Veteran was allowed the 
opportunity to present evidence and argument in response.  
The Veteran's claim was readjudicated in the August 2007 
SSOC, after the Veteran submitted more evidence.  See Overton 
v. Nicholson, 
20 Vet. App. 427, 437 (2006) [a timing error may be cured by 
a new VCAA notification followed by a readjudication of the 
claim].  The Veteran was afforded ample time to submit 
additional argument in support of his claim, and indeed his 
representative presented an informal hearing presentation to 
the Board in January 2009.  The Veteran and his 
representative have pointed to no prejudice or due process 
concerns arising out of the timing of the VCAA notice.  The 
Board accordingly finds that there is no prejudice to the 
Veteran in the timing of the VCAA notice.

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  
See Vazquez-Flores at 43-44.

The Board observes that the Veteran was not informed of the 
relevant law and regulations pertaining to his increased 
rating claims as contemplated in the recent Vazquez 
decision.  However, the essential fairness of the 
adjudication was not affected because the Veteran had actual 
knowledge of what was necessary to substantiate these claims. 
 See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The Veteran has submitted argument which specifically 
referenced symptoms listed under the Diagnostic Codes 
utilized in rating his claims and made specific argument as 
to how his disabilities had increased in severity and the 
effect that increase had on his daily life.  Moreover, both 
the Veteran and his representative discussed reasons why they 
believe that the Veteran met the evidentiary burdens 
necessary to allow for the grant of his increased rating 
claims, and have specifically referenced the criteria listed 
under Diagnostic Code 7816 under which the Veteran is 
currently rated.  See, e.g., the Veteran's June 30, 2006 
Brief in Support of the Appeal, page 13-14.   It is therefore 
clear that the Veteran was aware of the applicable schedular 
standards.  

Accordingly, due to the content of the notice given and the 
Veteran's actual knowledge, the Board finds that the Veteran 
has received appropriate VCAA notice to include as 
contemplated by the Court in Vazquez-Flores.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the Veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained the Veteran's VA 
outpatient treatment reports, and the Veteran was afforded VA 
skin examinations in September 2002, March 2004, and June 
2005.

The Board also observes that all due process concerns have 
been satisfied.  
See 38 C.F.R. § 3.103 (2008).  The Veteran has retained the 
services of a representative and has been accorded the 
opportunity to present evidence and argument in support of 
his claim if he so desired.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Increased ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002);     38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The Veteran's skin disability is currently rated under 38 
C.F.R. § 4.118, Diagnostic Code 7816 [psoriasis] (2008).  

The medical evidence of record indicates that the Veteran 
does not currently have psoriasis, nor has he ever had 
psoriasis.  Specifically, a March 2004 VA examiner indicated 
that the Veteran has "dyshidrotic eczema, all areas," and 
that the Veteran has never had psoriasis.  See the March 26, 
2004 VA examiner's report, page 2.  A June 2005 VA examiner 
confirmed these findings.  See the June 21, 2005 VA 
examiner's report, page 3.  Based on the VA examiners' 
current diagnosis of eczema, and not psoriasis, the Board 
finds Diagnostic Code 7816 [psoriasis] should not be applied; 
the Veteran's skin disability is more properly assigned under 
Diagnostic Code 7806 [dermatitis or eczema].  

Crucially, the Veteran is not prejudiced by this change in 
Diagnostic Code, as the rating criteria and scheduled ratings 
under both 7806 and 7816 are exactly the same.

Secondly, the March 2004 VA examiner indicated that the 
Veteran had eczema patches on his forehead and chin.  See the 
March 2004 VA examiner's report, page 2.  the Board has also 
considered rating the Veteran's skin disability under 
38 C.F.R. § 4.118,  Diagnostic Code 7800, which rates 
disfigurement of the head, face, or neck.  However, 
Diagnostic Code 7800 concerns scars, not a skin disorder.  
Moreover, rating the Veteran under Diagnostic Code 7800 would 
not be in the best interest of the Veteran, as the criteria 
for a compensable rating requires characteristics of 
disfigurement, which the Veteran does not have.  See the 
March 2004 VA examiner's report, page 3; see also the June 
2005 VA examiner's report, page 3 [indicating "no scarring 
or disfigurement present"].  Therefore, a change from 
Diagnostic Code 7806 to 7800 is not appropriate in this case.

Specific rating criteria

During the pendency of the Veteran's claim, VA issued revised 
regulations amending the portion of the rating schedule 
dealing with disorders of the skin, effective August 30, 
2002.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).

The Court has held in the past that where the law or 
regulation changes after the claim has been filed, but before 
the administrative or judicial process has been concluded, 
the version most favorable to the Veteran applies unless 
Congress provided otherwise or permitted the VA Secretary to 
do otherwise and the Secretary did so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The "Karnas" rule has, 
however, since been limited to some degree by a decision of 
the United States Court of Appeals for the Federal Circuit as 
well as legal precedent of VA's General Counsel.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) and VAOPGCPREC 7-
03.  Now, the revised statutory or regulatory provisions may 
not be applied to any time period before the effective date 
of the change.  
See also 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 
(2003); VAOPGCPREC. 3-2000.

Based on this change in schedular criteria during the 
Veteran's appeal, the Board will evaluate the Veteran's claim 
for an increased rating of his service-connected skin 
disability under both the old and new criteria, with the 
proviso that the current criteria may not be applied 
retroactively. 

(i.)  The former schedular criteria 

Under 38 C.F.R. § 4.118 prior to the 2002 revision, 
disabilities under Diagnostic Code 7816 [psoriasis] were 
rated based on the criteria specific to eczema.  
  
Pursuant to the former schedular criteria for Diagnostic Code 
7806 [eczema], a 10 percent rating was warranted for eczema 
with exfoliation, exudation or itching, if involving an 
exposed surface or extensive area. A 30 percent rating was 
warranted for eczema with exudation or itching constant, 
extensive lesions, or marked disfigurement.   50 percent 
rating was warranted for eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  

See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2001).

(ii.)  The current schedular criteria

Pursuant to the current schedular criteria for Diagnostic 
Code 7806 [dermatitis or eczema], a noncompensable (zero 
percent disabling) rating is warranted for less than 5 of the 
entire body or less than 5 percent of exposed areas affected, 
and; no more than topical therapy required during the past 
12-month period.  

A 10 percent rating is warranted for at least 5 but less than 
20 percent of the entire body or at least 5 but less than 20 
percent of exposed areas affected; or systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of less than 6 weeks during the past 12- 
month period.

A 30 percent rating is warranted for 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected; or 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.

More than 40 percent of the entire body or more than 40 
percent of exposed areas, affected; or constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period warrants a 60 percent rating.

See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).




Analysis

Schedular rating

(i.) The former schedular criteria

The Veteran's skin disability is currently rated 10 percent 
disabling.  As was explained in the law and regulations 
section immediately above, under the old criteria, such 
ratings are congruent with exfoliation, exudation or itching, 
if involving an exposed surface or extensive area.

A 50 percent rating under the former criteria is not 
warranted because the medical evidence of record does not 
indicate that the Veteran's skin disability is manifested by 
ulceration or extensive exfoliation or crusting coupled with 
nervous manifestations.  Additionally, the evidence does not 
illustrate that the Veteran's skin disability is 
exceptionally repugnant, and the Veteran does not so contend.  

The Veteran does contend that he is entitled to a 30 percent 
disability rating because the medical evidence of record 
indicates that the Veteran's eczema itches.  See the 
Veteran's June 2006 Brief in Support of the Appeal, page 14. 

As mentioned above, a 30 percent disability rating is 
warranted if exudation or itching constant, extensive 
lesions, or marked disfigurement.  [Emphasis added by the 
Board].  While the Veteran correctly points out that the 
March 2004 VA examiner noted the Veteran's complaint that he 
has "severe itching and burning," the VA examiner further 
indicated that "the frequency is usually every three to 
seven months, the duration is usually about one to two weeks 
per flare up, and the areas are variable, often with a very 
small skin area involved."  See the March 2004 VA examiner's 
report, page 3.  

Further, at the Veteran's June 2005 VA examination, the 
Veteran indicated that rashes on his foot lasted "four to 
five days" and returned "every six to eight weeks."  
Accordingly, the evidence does not show that the Veteran's 
skin disability is manifested by constant itching, as 
required by the former schedular criteria.  

With respect to disfigurement or extensive lesions, as noted 
above, both VA examiners specifically note no disfigurement.  
See the March 2004 VA examiner's report, page 3; see also the 
June 2005 VA examiner's report, page 3 [indicating "no 
scarring or disfigurement present"].  Additionally, the 
March 2004 VA examiner indicated that the Veteran's "skin 
problem is minor" and that his problems are "not extensive, 
not severe and do not look like they would cause much 
disability."       See the March 2004 VA examiner's report, 
page 2 and 3.  Pertinently, no medical evidence of record 
indicates the existence of extensive lesions on the Veteran's 
body.  

The medical evidence of record does not indicate or suggest 
that extensive lesions or disfigurement are present.  See, 
e.g.,  the June 2005 VA examiner's report, page 3 [indicating 
"no scarring or disfigurement present"].  The Board 
additionally notes that the photographs submitted by the 
Veteran in September 2005 also do not show extensive lesions 
or disfigurement.  See the September 2005 photographs of the 
Veteran's face [illustrating rashes on the Veteran's chin, 
upper lip, and forehead].    

The Veteran's representative argues that the Board should 
remand this case so a medical professional can look at these 
pictures to determine the severity of the Veteran's skin 
disability.  See the January 16, 2009 Informal Hearing 
Presentation, page 2.  For reasons stated immediately below, 
the Board disagrees.  
 
As a general matter, the Board is not competent to reach any 
conclusions in matters requiring specialized medical skill or 
training.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Nevertheless, the Board is competent to observe what is 
visible to the naked eye.  See 38 C.F.R. § 3.159(a)(2) [lay 
evidence is competent if it conveys matters that can be 
observed and described by a lay person]; see also Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  There is nothing in the 
photographs submitted by the veteran that calls into question 
the conclusions reached by the medical examiners [i.e., that 
extensive lesions and disfigurement are not present].  

Thus, under the former schedular criteria, the Veteran's skin 
disability manifests symptomatology most closely reflected in 
a 10 percent disability rating, namely exfoliation, exudation 
or itching involving an exposed surface.  For reasons stated 
above the criteria for higher disability ratings are not met 
or approximated.  Therefore, an increased rating under the 
former criteria is not warranted.  

(ii.)  The current schedular criteria

In order to obtain a disability rating higher than the 
currently-assigned 10 percent under the revised skin 
regulations, the Veteran would have to show that 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas are affected; or, that systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7806. 

The criteria are disjunctive.  See Johnson v. Brown, 7 Vet. 
App. 95 (1994) [only one disjunctive "or" requirement must 
be met in order for an increased rating to be assigned].  
Compare Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of 
the conjunctive "and" in a statutory provision meant that 
all of the conditions listed in the provision must be met].

With respect to total exposure, the medical evidence of 
record fails to show that the Veteran's skin disability 
covers more than 1% of the exposed areas affected, or the 
entire body respectively.  Specifically, the June 2005 VA 
examiner indicated that the Veteran's skin disability 
affected "[o]ne percent total body, right hand, one percent 
exposed body, left foot, one percent, total body one percent, 
exposed body."  See the June 2005 VA examiner's report, page 
3.  Likewise, the March 2004 VA examiner noted that the 
Veteran's skin problem was "minor" and that the percentage 
of coverage of the forehead, chin, fingers and entire body 
was 1%.     See the March 2004 VA examiner's report, page 3.  
There is no evidence to the contrary.  

With respect to systemic therapy, the medical evidence 
indicates that the Veteran has used Fluocinide cream, "a 
form of topical cortical steroid," to treat his service- 
connected skin condition.  See the March 2004 VA examiner's 
report, page 3.  
Additionally, the June 2005 VA examiner indicated that the 
Veteran uses "hydrocortisone cream" and "Lidex ointment", 
migrating forth between the two to treat his skin disability.  
See the June 2005 VA examiner's report, page 2. 

Diagnostic Code 7806 distinguishes between "topical 
therapy" and "systemic therapy."  Specifically, if the 
skin disability affects less than 5 percent of the entire 
body or exposed areas, and no more than "topical" therapy 
is required, a noncompensable (zero percent) disability 
rating is assigned.  If treatment of the skin condition 
requires "systemic" therapy, higher ratings are assigned 
depending on frequency of use.  By its own language, 
Diagnostic Code 7806 [as well as identical Code 7816] 
indicates that skin disabilities treated by topical therapy 
alone are rated differently than those requiring non-topical, 
systemic therapy, depending on the disabilities' percentage 
of total body or affected part coverage.  See Lacroix v. 
Peake,  --- Vet. App. ---, 2008 WL 1883992 (2008) [indicating 
that the plain language of DC 7816 supports the argument that 
the appellant's use of topical steroids does not constitute 
constant systemic therapy].  [The Board acknowledges that 
Lacroix is a non-precedential decision, but notes that a non-
presidential decision may be cited "for any persuasiveness 
or reasoning it contains."  See Bethea v. Derwinski, 252, 
254 (1992).]
 
Accordingly, there is no evidence that the Veteran's service-
connected skin disability has required systemic therapy, and 
an increased disability rating on that basis is not 
warranted.  

As above, the Veteran's representative argues that 
photographs of the Veteran's chin, upper lip, and forehead 
were not properly evaluated by a medical professional, and 
that this case should be remanded again to obtain a medical 
opinion as to the disability's severity.  See the January 16, 
2009 Informal Hearing Presentation, 
page 2.  The Board has already addressed that contention.  

The Board has reviewed the photographs submitted by the 
Veteran, but finds that these do not establish that the 
Veteran's skin disability affected 20 to 40 percent or more 
of his face and neck.  While the Veteran's representative has 
indicated that he believes that a medical professional must 
determine what percentage of the Veteran's total or exposed 
skin surface is affected by his condition [see the January 
2009 Informal Hearing Presentation, page 2], the Board is 
competent to observe the degree of disability visible to the 
naked eye.  

The color pictures submitted by the Veteran in October 2006 
do not demonstrate that the Veteran's skin disability affects 
20 percent or more of the Veteran's face.  Rather, they 
depict what the Veteran has consistently described to VA 
examiners; namely, rashes on his chin, upper lip, and 
forehead.   See the June 2005 VA examiner's report, page 2; 
see also the March 2004 VA examiner's report, page 2. 

Accordingly, the current schedular criteria under Diagnostic 
Code 7806 therefore do not allow for the assignment of a 
disability rating in excess of the currently assigned 10 
percent. 

Hart considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  In reaching its 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that timeframe.  
See 38 U.S.C.A. § 5110 (West 2002).  Accordingly, the 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.

The RO has rated the Veteran's skin disability 10 percent 
disabling from May 1991 and all times thereafter.  The 
Veteran's claim for an increased disability rating for his 
service-connected skin disorder was filed in October 1992.  
The question to be answered by the Board, therefore, is 
whether any different rating should be assigned for the 
relevant time period under consideration, October 1991 to the 
present.  

After a careful review of the record, the Board can find no 
evidence to support a finding that the Veteran's skin 
disability was more or less severe during the entire period 
under consideration.  Indeed, it does not appear that the 
Veteran's symptomatology [itching and rashes] differed 
appreciably from that identified upon the Veteran's original 
date of service connection.  Accordingly, the staged ratings 
are not warranted.

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2008); see also Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

The Veteran has argued that his service-connected skin causes 
him to go on sick call when it gets bad, and he "can't go 
anywhere."  See the August 14, 1996 RO hearing transcript, 
page 17.  Accordingly, the Board will consider the Veteran's 
potential entitlement to an extraschedular rating in the 
instant case.

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.


There is no competent medical evidence of an exceptional or 
unusual clinical presentation in the record.  Even accepting 
for the sake of argument the Veteran's contention that his 
symptoms of itching, burning, and discomfort constitute an 
exceptional disability picture and that the schedular 
evaluation is somehow inadequate, the Board notes that 
referral for extraschedular rating remains unwarranted as the 
third Thun criterion is not met.  Specifically, there is no 
showing of marked interference with employment or frequent 
periods of hospitalization.  

Specifically with respect to hospitalization, there has been 
none for the Veteran's skin disability.  Turning to marked 
interference in employment, there is no indication that there 
has been any marked interference in the Veteran's employment 
due to the service-connected skin disability.  A June 2005 VA 
psychiatric evaluation noted that the Veteran had worked in a 
"computer industry job but was eventually . . . fired from 
the job."  There is no indication that the skin disorder had 
anything to do with this.  See the June 20, 2005 VA 
examiner's report, page 6.  There is of record no indication 
that the Veteran's skin disability caused significant 
problems in the Veteran's employment.  While employment may 
be made more difficult by the Veteran's disability, this 
alone does not present an exceptional or unusual disability 
picture and is not reflective of any factor which takes the 
Veteran outside of the norm.  Indeed, any occupational 
impairment is specifically contemplated in the 10 percent 
rating which is assigned.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].

The Board therefore has determined that referral of the case 
for extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the criteria for an increased rating 
for the Veteran's service-connected skin disability are not 
met, under both the former and the current schedular 
criteria.  A preponderance of the evidence is against the 
claim.  Therefore, the benefit sought on appeal is denied.


ORDER

Entitlement to an increased rating for service-connected 
vesicular dyshydrosis with psoriasis is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


